COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §

                                                 §
 IN RE: SHANNON MARK DOUTHIT,                                    No. 08-09-00092-CR
                                                 §
                                                           AN ORIGINAL PROCEEDING
                   Relator.                      §
                                                                      IN MANDAMUS
                                                 §

                                                 §

        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Shannon Mark Douthit has filed a pro se petition for writ of mandamus requesting this Court

to order the Honorable Curt Stein, Senior District Judge of Tom Green County, sitting by assignment

in the 394th District Court, to vacate Relator’s murder conviction.

       In order to obtain relief through a writ of mandamus, a relator must establish: (1) no other

adequate remedy at law is available; and (2) that the act he seeks to compel is ministerial. State ex

rel. Young v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210

(Tex.Crim.App. 2007). An act is ministerial if it does not involve the exercise of any discretion.

State ex rel. Hill v. Court of Appeals for the Fifth District, 34 S.W.3d 924, 927 (Tex.Crim.App.

2001). Based on the petition and record provided, Mr. Douthit has not demonstrated he is entitled

to mandamus relief. See TEX .R.APP .P. 52.8. We therefore deny relator’s request.




June 10, 2009
                                                      ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.
(Do Not Publish)